—Appeals (1) from an amended judgment of the Supreme Court (Bradley, J.), entered March 24, 1993 in Sullivan County, which granted plaintiff’s motion for summary judgment, and (2) from an order of said court, entered June 16, 1993 in Sullivan County, which denied defendants’ motion for reconsideration.
Defendants contracted to buy plaintiff’s bowling alley and bar. Defendants refused to close on the property, however, and plaintiff subsequently sold the property to another purchaser for $37,000 less than the purchase price defendants had previously agreed upon. Plaintiff retained defendants’ down payment and then commenced this action seeking the remainder of the difference between the two prices. Supreme Court ultimately granted plaintiff’s motion for summary judgment on its claim and we conclude that this motion was properly granted. As noted by the court, the unambiguous language of the parties’ contract reflected their intent in making the purchase contract and this language controls over any extrinsic evidence. Defendants’ remaining arguments, including their claim that Supreme Court improperly denied their motion for reconsideration, have been examined and been found to be unpersuasive.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the amended judgment and order are affirmed, with costs.